Citation Nr: 0111029	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  00-16 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether the veteran's entitlement to educational assistance 
benefits under the Chapter 30, Title 38, United States Code, 
has properly been limited to 13 months and 8 days. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel






INTRODUCTION

The veteran had active service from September 1971 to May 
1975, and from November 1985 to December 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision.  In February 
2001, the veteran testified at a personal hearing at the RO 
before the undersigned Board Member. 

During the pendency of the appeal, the veteran has raised the 
alternative assertion that, if his Chapter 30 entitlement is 
not extended, he is entitled to a refund of the $1200 he 
paid.  However, this matter has not been addressed by the RO 
in the first instance.  Given the Board's disposition of the 
issue on appeal, the matter of reimbursement is referred to 
the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran used 34 months and 22 days of entitlement 
under the Chapter 34 program prior to his application for 
Chapter 30 benefits.

2.  After the veteran concluded his training under the 
Chapter 34 program, he had 13 months and 8 days of remaining 
entitlement to VA educational assistance eligible to be 
transferred to Chapter 30.  


CONCLUSION OF LAW

The veteran's entitlement to VA educational assistance 
benefits under the Chapter 30, Title 38, United States Code, 
has properly been limited to 13 months and 8 days.  38 
U.S.C.A. § 3695(a) (West 1991); 38 C.F.R. § 21.4020 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, which, among other things, redefines the obligations of 
VA with respect to the duty to assist in the development of 
evidence pertinent to a claim.   In this case, however, the 
Board finds that, even though the RO did not have the benefit 
of considering the explicit provisions of the VCAA, VA's duty 
to assist has been fulfilled.  In this regard, the RO has 
notified the veteran of the basis for the denial of his 
claim; the veteran has had the opportunity to fully present 
his contentions and offer evidence in support thereof via 
correspondence of record and during at his February 2001 
personal hearing; and the Board is aware of no necessary 
development or notification action needed to resolve the 
issue on appeal.  Thus, the Board finds that the claim is 
ready to be reviewed on the merits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).   

The relevant facts pertinent to the issue on appeal are not 
in dispute.  In May 1993, the veteran applied for VA 
educational assistance benefits.  In addition, a VA Form 22-
1999, Enrollment Certification, was submitted which showed 
that the veteran had enrolled in college for 15 hours during 
the Summer session.  

In June 1993, the RO contacted the DOD which certified that 
the veteran had active service from September 1971 to May 
1975, and from November 1985 to December 1992.  It was noted 
that the veteran had a "blank enlistment term" and was 
coded as ineligible.  It was indicated that this matter 
needed to be resolved.  More information was requested from 
the veteran.  Thereafter, the veteran indicated that he had 
paid $1,200 in a lump sum payment.  In September 1993, the 
veteran indicated that he was no longer seeking VA 
educational assistance benefits.  However, the veteran 
subsequently contacted his congressman in order to correct 
the information held by DOD so that he could again apply for 
VA educational assistance benefits.  

In correspondence dated in January 1996, the veteran 
contacted his congressman to inform him that he had been 
unable to obtain his Chapter 30 benefits.  This letter was 
referred to VA in March 1996.  In April 1996, the RO 
indicated that the veteran's case was being reviewed.  

In May 1996, DOD indicated that the veteran's records had 
been corrected.  The records reflected that the veteran's 
last period of active duty was November 1985 to December 1992 
and that he was involuntarily discharged under honorable 
conditions.  The record also showed that the veteran had paid 
$1,200 in a lump sum payment toward future VA education 
benefits.  His term of enlistment was 4 years.  DOD indicated 
that the veteran was eligible for VA educational assistance 
benefits.  

In general, an individual may be entitled to educational 
assistance under Chapter 30 if he first entered on active 
duty as a member of the Armed Forces after June 30, 1985, or 
he was eligible for educational assistance allowance under 
Chapter 34 as of December 31, 1989.  38 U.S.C.A. § 
3011(a)(1); 38 C.F.R. § 21.7040.  In this case, the evidence 
of record indicates that the veteran first entered active 
duty in September 1971, therefore, he does not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1)(A).  Pursuant to 38 U.S.C.A. § 3011(a)(1)(B), 
veterans with remaining Chapter 34 eligibility may, under 
certain conditions, qualify for continued educational 
assistance under Chapter 30.  In this case, it was confirmed 
that the veteran had remaining Chapter 34 eligibility as of 
December 31, 1989.  Thus, DOD's assessment that the veteran 
was eligible was accurate.  

In June 1996, the veteran was notified that he was entitled 
to VA educational assistance benefits under the Chapter 30 
program.  He was informed that he had 36 months of 
entitlement to be used before January 1, 2003.  The Board 
notes that this letter was in error with regard to the amount 
of entitlement left for use by the veteran.  The record shows 
that the veteran had used 34 months and 22 days of 
entitlement under the Chapter 34 program prior to his 
application for Chapter 30 benefits.  VA law and regulation 
provide that the aggregate period for which any person may 
receive educational assistance under Chapter 34 and Chapter 
30, Title 38, United States Code, is limited to 48 months.  
38 U.S.C.A. § 3695(a); 38 C.F.R. § 21.4020.  Thus, the 
veteran actually had 13 months and 8 days remaining of his 48 
months of aggregate entitlement under both programs.  

Thereafter, the veteran used Chapter 30 educational 
assistance to further his education.  In January 1999, a 
corrected award was processed to add the veteran's prior 
Chapter 34 training to his Chapter 30 record, and to reflect 
that his entitlement was limited to 13 months and 8 days (in 
accordance with 38 U.S.C.A. § 3695(a) and 38 C.F.R. § 
21.4020).  The veteran appealed this determination.  

In correspondence of record, the veteran asserted that he 
paid $1,200 toward the Chapter 30 program and was notified in 
1996 that he had 36 months of entitlement to educational 
assistance under that program.  The veteran did not dispute 
that he participated in the Chapter 34 and Chapter 30 
programs, but asserted that he relied on his entitlement when 
he began training again under the Chapter 30 program which he 
was now told would not fully cover his educational pursuits.  
In February 2001, the veteran testified at a personal hearing 
at the RO before the undersigned member of the Board.  At 
that time, the veteran related that when he was separated 
from service in 1992, he was briefed on the Chapter 30 
program because he had not elected to participate in having 
his military pay withheld for that program.  The veteran 
maintained that he was told that if he paid a $1,200 one-time 
payment, he could participate in the Chapter 30 program.  The 
veteran asserted that he inquired as to whether his previous 
use of VA educational assistance benefits would make a 
difference and he was told that his previous use of VA 
educational assistance benefits would not make a difference.  
Thereafter, he related that he was sent notice of his award 
of Chapter 30 benefits and was informed that he had 36 months 
of entitlement to use.  The veteran further related that he 
was recently informed that he had less than 36 months of 
entitlement and that VA would not pay for the remainder of 
his education beyond 13 months and 8 days' worth under the 
Chapter 30 program.  The veteran maintains that he should not 
be penalized for VA error.  

As noted above, pertinent law and regulation provide that the 
aggregate period for which any person may receive educational 
assistance under Chapter 34 and Chapter 30, Title 38, United 
States Code, is limited to 48 months.  38 U.S.C.A. § 3695(a); 
38 C.F.R. § 21.4020.  Since the veteran used 34 months and 22 
days of entitlement under the Chapter 34 program prior to his 
application for Chapter 30 benefits, he only had 13 months 
and 8 days of remaining entitlement under the Chapter 30 
program which he was eligible to transfer and which was 
transferred.  Thus, limitation of the veteran's Chapter 30 
entitlement to 13 months and 8 days was proper.  

The Board acknowledges the veteran's contention that he was 
provided inaccurate information upon his discharge from 
service in 1992 by VA and/or the United States Air Force, and 
that he made choices based on what he believed was the amount 
of his entitlement.  The Board also notes the June 1996 VA 
correspondence clearly stating that the veteran had 36 months 
entitlement under the Chapter 30 program, although, for the 
reasons stated above, he had only 13 months and 8 days.  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that even where VA provides inaccurate information regarding 
entitlement to benefits, "the remedy for such an alleged 
obligation cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met."  Harvey v. Brown, 6 Vet. App. 416, 424 (1994); see 
McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. 
Richmond, 496 U.S. 414, 424 (1990)).

Thus, while the Board is sympathetic to the veteran's claim 
(particularly in light of the erroneous information provided 
by VA in 1996), the Board is bound by pertinent legal 
authority.  In this case, there is a lack of entitlement 
under the law to additional educational assistance benefits 
under Chapter 30, Title 38, United States Code, beyond 13 
months and 8 days.  The facts are not in dispute, and the 
application of the law to the facts is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-430 (1994).

Under these circumstances, the Board must conclude that 
limitation of the veteran's Chapter 30 entitlement to 13 
months and 8 days was proper, and that there is no legal 
basis for the Board to provide the relief sought.  Further, 
while a grant of equitable relief is within the discretion of 
the Secretary of Veterans Affairs, the Board does not have 
the authority to award such relief.  See 38 U.S.C.A. § 503 
(West 1991); Darrow v. Derwinski, 2 Vet. App. 303 (1992).


ORDER

The appeal is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

